NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 16 February 2022.
	Claims 4, 6-12, and 17 have been canceled.
	Independent claims 1 and 13 have been amended to include allowable subject matter indicated in the Final Rejection mailed 16 February 2022.
	Claims 1-3, 5, 13-16, and 18-20, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach all of the structural and functional limitations of the claimed invention, further in view of the weight.

The closest prior art of record includes Chang (US 2014/0128226), Conley (US 2018/0304138), Green (US 9,039,479), and eHowFitness (NPL, provided in the Non Final Rejection mailed 19 July 2021).
Regarding independent claim 1, Chang teaches an apparatus comprising: an elongated foam piece (outer barrel 52) having a first end and an opposing second end (Fig. 1); and a 
Chang does not explicitly teach wherein the elongated piece is an elongated foam piece.
However, in a similar field of endeavor, Conley teaches a training assembly having an elongated cylindrical piece wherein the elongated piece (second sleeve 140) is an elongated foam piece (Para. [0106]: “The second sleeve 140 may include a foam…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated piece of Chang by making it foam, as in Conley. One of ordinary skill in the art would have been motivated to make this modification in order to “provide cushioning to a hand or a foot,” as suggested by Conley (Para. [0106].).
Chang in view of Conley still does not teach further comprising a plate to which the base section of the suction device is configured to be removably attached.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang by including the bottom shell of Green with the predicted result of providing a base for the suction cups to attach to such that the apparatus can be stored or moved without the suction cups attaching to the floor (see MPEP 2141(III)).
Chang in view of Conley further in view of Green fails to teach a weight attached to the plate, underneath the plate, opposite from where the base section of the suction device is removably attached to the plate.

Regarding independent claim 13, eHowFitness teaches a method comprising: placing a plurality of apparatuses, spaced apart from each other on a ground surface (Fig. 1 shows a plurality of apparatuses spaced apart on the floor.); and performing a plurality of exercises which involve using each of the plurality of apparatuses, while the plurality of apparatuses are on the ground surface (Fig. 2 shows a user performing exercises using the plurality of apparatus.).
eHowFitness does not teach wherein each of the plurality of apparatuses is comprised of: an elongated foam piece having a first end and an opposing second end; a suction device including a base section and a protruding section; wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end; 
However, in a similar field of endeavor, Chang teaches an apparatus for use during performance of a plurality of exercises wherein each of the plurality of apparatuses is comprised of: an elongated foam piece (outer barrel 52) having a first end and an opposing second end (Fig. 1); and a suction device including a base section (round base 30) and a protruding section (posts 1, 2) (Fig. 1. The suction device of Chang includes the round base 30, posts 1 and 2, and suction cups 811.); wherein the protruding section of the suction device has a first end fixed to the base section of the suction device and an opposite second end (Figs. 1 & 5); wherein the elongated foam piece has a bore such that the second end of the protruding section is configured to be inserted into the bore of the elongated foam piece to insert the protruding section into the bore of the elongated foam piece to thereby attach the suction device 4to the elongated foam piece (Figs. 6 & 7 show the post 2 configured to be inserted into the outer barrel 52.); wherein the elongated foam piece has an outer diameter (Fig. 6); and wherein the base section of the suction device has an outer diameter which is larger than the outer diameter of the elongated foam piece (Fig. 8 shows the outer barrel 52 having a larger diameter than the base 30.), and wherein the base   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of exercise of eHowFitness by including the apparatus of Chang with the predicted result of providing apparatuses that can be suctioned to the ground such that the apparatuses will not move during any of the exercises described by eHowFitness (see MPEP 2141(III)).
eHowFitness in view of Chang does not explicitly teach wherein the elongated piece is an elongated foam piece.
However, in a similar field of endeavor, Conley teaches a training assembly having an elongated cylindrical piece wherein the elongated piece (second sleeve 140) is an elongated foam piece (Para. [0106]: “The second sleeve 140 may include a foam…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated piece of Chang by making it foam, as in Conley. One of ordinary skill in the art would have been motivated to make this modification in order to “provide cushioning to a hand or a foot,” as suggested by Conley (Para. [0106].)
eHowFitness in view of Chang further in view of Conley still does not teach further comprising: a plate to which the suction device of the corresponding apparatus is removably attached.  
However, in a similar field of endeavor, Green teaches a plate (bottom shell 32) to which the suction device of the corresponding apparatus is removably attached (Fig. 1. The bottom shell 32 is removably attached to the top shell 22 via the columns 24 and suction cups.).

eHowFitness in view of Chang further in view of Conley further in view of Green fails to teach wherein each of the plurality of apparatuses includes a weight attached to the corresponding plate, underneath the corresponding plate, opposite from where the corresponding base section of the corresponding suction device is removably attached to the corresponding plate of each of the plurality of apparatuses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784